DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2020 has been entered.
Claims 1, 5 - 9, 13 - 17, 20 - 24, 27 - 30 are amended; Claims 32 – 35 are new; Claims 2, 31 are cancelled; Claims 1, 3 – 30, 32 – 35 are currently pending and subject to examination. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 10, 17, 18, 24, 25, 32 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20180198585 A1) in view of Mochizuki (US 20020082038 A1).

Regarding claim 1, Lin et al. discloses a method (Lin et al., FIG. 8) of wireless communication (Lin et al., [0023] a UE can communicate with each base station according to the 3GPP fifth generation (5G) New Radio (NR) air interface standards), comprising: 
determining, by a user equipment (UE) (Lin et al., FIG. 1, UE 161), that the UE is capable of combining a signal (Lin et al., [0024] during an RRM measurement process, signal quality of a cell can be measured by calculating some measurement quantities, such as RSRP measurements, based on reference signals (RSs) received from the cell) with a narrowband reference signal to determine a combined signal quality (Lin et al., [0029] a mobile reference signal (MRS) transmitted from the cells can include a first part and an additional part, where the first part MRS can be an always-on signal and include one or more first RS bursts; FIGs. 4/6A; [0051] REs of the MRS and the respective SS block can be mixed together), 
wherein the signal is not a narrowband reference signal (Lin et al., [0029] each first RS burst can be multiplexed with a synchronization signal block (SS block) during transmission, where an SS block can include synchronization signals such as primary synchronization signal (PSS, secondary synchronization signal (SSS) and a physical broad cast channel (PBCH) carrying a master information block (MIB)).
et al. does not expressly disclose determining, by the UE, the combined signal quality is based on a weight applied to at least one of the signal or the narrowband reference signal.
Mochizuki, for example, from an analogous field of endeavor (Mochizuki, [0144] a downlink signal weight decision circuit decides, in accordance with the likelihood with which each base station transmits downlink data, the weights to be applied to the signal received from each base station) discloses determining, by the UE, the combined signal quality is based on a weight applied to at least one of the signal or the narrowband reference signal (Mochizuki, [0154] a downlink reception quality measuring circuit combines the signals from the base stations after taking into consideration the weights that have been decided by downlink signal weight decision circuit, and measures the reception quality of the combined signal, i.e., measures the downlink reception quality).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining, by the UE, the combined signal quality is based on a weight applied to at least one of the signal or the narrowband reference signal as taught by Mochizuki with the system of Lin et al. in order to allow for a more optimized signal quality measurement (Mochizuki, [0154]).

Regarding claim 9, Lin et al. discloses a user equipment (UE) (Lin et al., FIG. 1, UE 161) for wireless communication (Lin et al., [0023] a UE can communicate with each base station according to the 3GPP fifth generation (5G) New Radio (NR) air interface standards), comprising: memory (Lin et al., FIG. 9, memory 920); and 
Lin et al., FIG. 9, processor 910) coupled to the memory, the memory and the one or more processors configured to: 
determine that the UE is capable of combining a signal  (Lin et al., [0024] during an RRM measurement process, signal quality of a cell can be measured by calculating some measurement quantities, such as RSRP measurements, based on reference signals (RSs) received from the cell) with a narrowband reference signal to determine a combined signal quality (Lin et al., [0029] a mobile reference signal (MRS) transmitted from the cells can include a first part and an additional part, where the first part MRS can be an always-on signal and include one or more first RS bursts; FIGs. 4/6A; [0051] REs of the MRS and the respective SS block can be mixed together), 
wherein the signal is not a narrowband reference signal (Lin et al., [0029] each first RS burst can be multiplexed with a synchronization signal block (SS block) during transmission, where an SS block can include synchronization signals such as primary synchronization signal (PSS, secondary synchronization signal (SSS) and a physical broad cast channel (PBCH) carrying a master information block (MIB)).
Lin et al. does not expressly disclose determining the combined signal quality based on a weight applied to at least one of the signal or the narrowband reference signal.
Mochizuki, for example, from an analogous field of endeavor (Mochizuki, [0144] a downlink signal weight decision circuit decides, in accordance with the likelihood with which each base station transmits downlink data, the weights to be applied to the signal received from each base station) discloses determining the combined signal quality based on a weight applied to at least one of the signal or the narrowband reference signal (Mochizuki, [0154] a downlink reception quality measuring circuit combines the signals from the base stations after taking into consideration the weights that have been decided by downlink signal weight decision circuit, and measures the reception quality of the combined signal, i.e., measures the downlink reception quality).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining the combined signal quality based on a weight applied to at least one of the signal or the narrowband reference signal as taught by Mochizuki with the system of Lin et al. in order to allow for a more optimized signal quality measurement (Mochizuki, [0154]).

Regarding claim 17, Lin et al. discloses an apparatus (Lin et al., FIG. 9, apparatus 900) for wireless communication (Lin et al., [0023] a UE can communicate with each base station according to the 3GPP fifth generation (5G) New Radio (NR) air interface standards), comprising: means for determining (Lin et al., FIG. 9, processor 910) that the apparatus is capable of combining a signal (Lin et al., [0024] during an RRM measurement process, signal quality of a cell can be measured by calculating some measurement quantities, such as RSRP measurements, based on reference signals (RSs) received from the cell) with a narrowband reference signal to determine a combined signal quality (Lin et al., [0029] a mobile reference signal (MRS) transmitted from the cells can include a first part and an additional part, where the first part MRS can be an always-on signal and include one or more first RS bursts; FIGs. 4/6A; [0051] REs of the MRS and the respective SS block can be mixed together), 
wherein the signal is not a narrowband reference signal (Lin et al., [0029] each first RS burst can be multiplexed with a synchronization signal block (SS block) during transmission, where an SS block can include synchronization signals such as primary synchronization signal (PSS, secondary synchronization signal (SSS) and a physical broad cast channel (PBCH) carrying a master information block (MIB)).
Lin et al. does not expressly disclose means for determining the combined signal quality based on a weight applied to at least one of the signal or the narrowband reference signal.
Mochizuki, for example, from an analogous field of endeavor (Mochizuki, [0144] a downlink signal weight decision circuit decides, in accordance with the likelihood with which each base station transmits downlink data, the weights to be applied to the signal received from each base station) discloses means for determining the combined signal quality based on a weight applied to at least one of the signal or the narrowband reference signal (Mochizuki, [0154] a downlink reception quality measuring circuit combines the signals from the base stations after taking into consideration the weights that have been decided by downlink signal weight decision circuit, and measures the reception quality of the combined signal, i.e., measures the downlink reception quality).
et al. in order to allow for a more optimized signal quality measurement (Mochizuki, [0154]).

Regarding claim 24, Lin et al. discloses a non-transitory computer-readable medium (Lin et al., FIG. 9, memory 920) storing one or more instructions for wireless communication (Lin et al., [0079] the memory can store program instructions that cause the processor to perform various functions), the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE) (Lin et al., FIG. 1, UE 161), cause the one or more processors to: 
determine that the UE is capable of combining a signal (Lin et al., [0024] during an RRM measurement process, signal quality of a cell can be measured by calculating some measurement quantities, such as RSRP measurements, based on reference signals (RSs) received from the cell) with a narrowband reference signal to determine a combined signal quality (Lin et al., [0029] a mobile reference signal (MRS) transmitted from the cells can include a first part and an additional part, where the first part MRS can be an always-on signal and include one or more first RS bursts; FIGs. 4/6A; [0051] REs of the MRS and the respective SS block can be mixed together), 
Lin et al., [0029] each first RS burst can be multiplexed with a synchronization signal block (SS block) during transmission, where an SS block can include synchronization signals such as primary synchronization signal (PSS, secondary synchronization signal (SSS) and a physical broad cast channel (PBCH) carrying a master information block (MIB)).
Lin et al. does not expressly disclose determining the combined signal quality based on a weight applied to at least one of the signal or the narrowband reference signal.
Mochizuki, for example, from an analogous field of endeavor (Mochizuki, [0144] a downlink signal weight decision circuit decides, in accordance with the likelihood with which each base station transmits downlink data, the weights to be applied to the signal received from each base station) discloses determining the combined signal quality based on a weight applied to at least one of the signal or the narrowband reference signal (Mochizuki, [0154] a downlink reception quality measuring circuit combines the signals from the base stations after taking into consideration the weights that have been decided by downlink signal weight decision circuit, and measures the reception quality of the combined signal, i.e., measures the downlink reception quality).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining the combined signal quality based on a weight applied to at least one of the signal or the narrowband et al. in order to allow for a more optimized signal quality measurement (Mochizuki, [0154]).

Regarding claim 10, 18, 25, Lin et al. – Mochizuki discloses the signal includes at least one of: a primary synchronization signal, a secondary synchronization signal, a physical broadcast channel signal, a system information block, a positioning reference signal, a cell-specific reference signal, or some combination thereof (Lin et al., [0029] each first RS burst can be multiplexed with a synchronization signal block (SS block) during transmission, where an SS block can include synchronization signals such as primary synchronization signal (PSS, secondary synchronization signal (SSS) and a physical broad cast channel (PBCH) carrying a master information block (MIB).

Regarding claim 32, 33, 34, 35, Lin et al. – Mochizuki discloses receiving an indication indicating the weight for determining the combined signal quality (Mochizuki, [0157] multipliers multiply weight-indicating signals that have been respectively input to these multipliers from downlink signal weight decision circuit). The motivation is the same as in claim 1.

Claims 3, 4, 5, 6,11, 12, 13, 14, 19, 20, 21, 26, 27, 28, are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20180198585 A1) and Mochizuki (US 20020082038 A1), as applied to claim 1, 9, 17 or 24 above, further in view of Axmon et al. (US 20180192313 A1).

Regarding claims 3, 11, 19, 26, Lin et al. and Mochizuki do not expressly disclose the UE is configured to use a first threshold for physical random access channel coverage level selection based at least in part on the capability of the UE to combine the signal with the narrowband reference signal, wherein the first threshold is different from a second threshold associated with UEs that are not capable of combining the signal with the narrowband reference signal.
Axmon et al., for example from an analogous field of endeavor (Axmon et al., [0053] measurements are done on cells on an intra-frequency carrier, inter-frequency carrier(s) as well as on inter-RAT carriers(s) depending upon the UE capability) discloses the UE is configured to use a first threshold for physical random access channel coverage level selection based at least in part on the capability of the UE to combine the signal with the narrowband reference signal (Axmon et al., [0070] The UE may determine the power difference in received power between NB-RS and NB-SSS, and use this determined power difference for using NB-SSS measurements as a proxy for NB-RS measurements), wherein the first threshold is different from a second threshold associated with UEs that are not capable of combining the signal with the narrowband reference signal (Axmon et al., [0073] The approach allows efficient measurement scheme to be used where both radio activity time and transceiver activity time of the wireless device are reduced compared to LTE legacy).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the UE is configured to use et al. with the combined system of Lin et al. - Mochizuki in order to allow for a more optimized signal quality measurement (Axmon et al., [0114]).

Regarding claims 4, 12, Lin et al. – Mochizuki - Axmon et al. disclose the UE is configured to use a first threshold for cell selection (Axmon et al., [0093] the UE may use the obtained measurement results for one or more radio operational tasks for performing cell change/cell reselection) based at least in part on the capability of the UE to combine the signal with the narrowband reference signal (Axmon et al., [0088] by interleaving the measurements power savings can be achieved), wherein the first threshold is different from a second threshold associated with UEs that are not capable of combining the signal with the narrowband reference signal (Axmon et al., [0078] a first type of reference signal (RS1) and a second type of reference signal (RS2) are used where the reference signals differ in terms of their periodicity of occurrence and their density in time and/or frequency). The motivation is the same as in claim 3.

Regarding claims 5, 13, 20, 27, Lin et al. – Mochizuki - Axmon et al. disclose reporting an indication of an accuracy of the combined signal quality (Axmon et al., [0102] the UE may have to meet pre-defined requirements such as measurement accuracy or tolerance).

Regarding claims 6, 14, 21, 28, Lin et al. – Mochizuki - Axmon et al. disclose the indication identifies at least one of: one or more signal types used to generate the combined signal quality (Lin et al., [0041] the SS block can carry PSS, SSS, and master information block (MIB) in respective REs), 
a number of signal types used to generate the combined signal quality (Lin et al., [0045] SS blocks can have different structures, where an SS block is configured to last for 4 symbols in time domain and have a format of PSS-PBCH-SSS-PBCH where PSS and SSS are carried in the first and third symbols, and PBCH is carried in the second and fourth symbols), 
a number of signals used to generate the combined signal quality (Lin et al., [0044] the first MRS burst can have different configurations, where the first MRS burst occupies three symbols, and a portion of the MRS burst is positioned outside the SS block), 
a frequency diversity associated with signals used to generate the combined signal quality, or some combination thereof (Lin et al., [0042] the SS block can occupy different transmission bandwidth in frequency domain and have different duration in time domain depending on a numerology configuration of a carrier carrying the SS block).

et al. – Mochizuki - Axmon et al. disclose the signal includes a cell-specific reference signal (CRS) (Axmon et al., [0053] Radio measurements done by the UE are typically performed on the serving as well as on neighbour cells over some known reference symbols or pilot sequences e.g. NB-CRS, NB-SSS, NB-PSS etc.), and wherein the indication identifies a type of CRS used to generate the combined signal quality, wherein the type includes at least one of a narrowband CRS or a wideband CRS (Axmon et al., [0078] RS1 can be transmitted in every second radio frame, while RS2 can be transmitted in every radio frame, where RS1 and RS2 are NB-SSS and NB-RS, respectively).

Regarding claims 8, 16, 23, 30, Lin et al. – Mochizuki - Axmon et al. disclose determining a repetition level for the UE based at least in part on the accuracy of the combined signal quality (Lin et al., [0052] transmission of the SS burst 620 and the MRS burst 630 can be repeated with a periodicity).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416                  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416